Citation Nr: 1202748	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  07-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left ankle and foot disability.

2.  Entitlement to service connection for a heart disability, with residuals from an aortic root disorder and valve replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to June 1977, from January 1982 to May 1982, and from February 1984 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  Following an initial August 2007 remand, the Veteran was afforded a Travel Board hearing in March 2008.  Thereafter, in February 2008, the Board again remanded the claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 

REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims.

The Veteran testified at a Travel Board hearing in March 2008.  Unfortunately, the Veterans Law Judge who conducted that hearing is no longer employed by the Board.  VA law requires that Veterans Law Judges who preside over appeals hearings must participate in the adjudication of all issues addressed in those hearings.  38 U.S.C.A. § 7107(c) (West 2002 & 2011); 38 C.F.R. § 20.7007 (2011).  Therefore, when a Veterans Law Judge who conducted a hearing subsequently leaves the Board, the Veteran is entitled to an opportunity to testify at an additional hearing, before a Veterans Law Judge who will adjudicate his claim, if he so chooses.  38 C.F.R. § 20.717 (2011).

In this case, the Veteran has affirmatively expressed his desire to appear at a second Travel Board hearing in support of his claims.  As that hearing has not yet been conducted, one should be scheduled on remand.  38 U.S.C.A. § 7107 (West 2002 & 2011); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board on his appeal at the RO in Atlanta, Georgia.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

